Exhibit 10.15
FIRST AMENDMENT
TO
PROASSURANCE CORPORATION
2008 EQUITY INCENTIVE PLAN
     The purpose of this amendment is to adopt certain amendments to the
ProAssurance Corporation 2008 Equity Incentive Plan (the “Plan”) so that the
Plan will comply with Section 409A of the Internal Revenue Code of 1986, as
amended. Compliance with Section 409A is required because there may be certain
circumstances in which deferred benefits payable under the Plan are not eligible
for the short term deferral exception to 409A as the Plan originally intended.
ProAssurance Corporation (the “Company”) desires to amend the Plan to comply
with Section 409A in accordance with the guidance provided in Notice 2010-6
issued by the Internal Revenue Service. The Board of Directors of the Company,
on the recommendation of its Compensation Committee, has adopted the following
amendments to the Plan:
     1. The definitions set forth in Section 1 of the Plan are hereby amended to
conform the definitions of certain terms to the requirements of Section 409A by
deleting the definitions of “Change of Control” and “Disability” in their
entirety from the Plan and substituting in lieu thereof the following:
     “Change in Control” shall mean the occurrence of any one of the following
events during the term of this Agreement: (i) an acquisition of the voting
securities of the Company by any person, entity or group, immediately after
which such person, entity or group has Beneficial Ownership of more than 50.1%
of the combined voting power of the Company’s then outstanding voting
securities; (ii) a merger, consolidation or reorganization involving the Company
in which an entity other than the Company is the surviving entity or in which
the Company is the surviving entity and the stockholders of the Company
immediately preceding such transaction will own less than 50.1% of the
outstanding voting securities of the surviving entity; (iii) the sale or other
disposition of substantially all of the assets of the Company (as defined in the
regulations under Section 409A of the Code) and the Company ceases to function
on a going forward basis as an insurance holding company system that provides
medical professional liability insurance; or (iv) any other event or transaction
that is declared by resolution of the Board to constitute a Change in Control
for purposes of the Plan. Notwithstanding the foregoing, for any Award that
provides for deferred compensation within the meaning of Code Section 409A,
Change in Control shall be restricted to those events that satisfy the
requirements of Code Section 409A and the regulations promulgated thereunder.
     “Disability” shall mean a serious injury or illness that requires the
Participant to be under the regular care of a licensed medical physician and
renders the Participant incapable of performing the essential functions of the
Participant’s position for 12 months as determined by the Board in good faith
and upon receipt of and in reliance on competent medical advice from one or more
individuals selected by the Board, who are qualified to give professional
medical advice. For any Award that provides for deferred compensation within the

 



--------------------------------------------------------------------------------



 



meaning of Code Section 409A but is not performance based compensation within
the meaning of Code Section 409A, the phrase “performing the essential functions
of the Participant’s position” shall be replaced with the phrase “engaging in
any substantial gainful activity.”
     2. Section 6 of the Plan is hereby amended to eliminate discretion to
accelerate payment of Performance Shares in certain instances not permitted
under Section 409A by deleting Section 6(a) in its entirety from the Plan and
substituting in lieu thereof the following:
     6.(a) Performance Share Awards. The Committee shall have the authority to
grant Awards of Performance Shares to Employees on such terms and conditions as
may be determined by the Committee. Performance Shares shall be deemed to be
received by an Employee as of the Date of Grant in the year the related
Performance Share Award is granted. At the time of grant of each Performance
Share Award, the Committee shall decide the Award Period and whether there will
be an Interim Period. Any Employee may be granted more than one Performance
Share Award under the Plan.
     No Participant shall be entitled to receive any dividends or dividend
equivalents on Performance Shares; with respect to any Performance Shares, no
Participant shall have any voting or any other rights of a Company stockholder;
and no Participant shall have any interest in or right to receive any Shares
prior to the time the Committee determines the form of payment of Performance
Shares pursuant to this Section 6.
     The Committee may establish performance goals for Performance Shares which
may be based on any criteria selected by the Committee. Such performance goals
may be described in terms of Company-wide objectives or in terms of objectives
that relate to the performance of the Participant, a Subsidiary or a division,
region, department or function within the Company or a Subsidiary and may relate
to relative performance as compared to an outside reference or peer group.
     3. Section 13 of the Plan is hereby amended to restrict the discretion to
make adjustments in a corporate transaction that would violate Section 409A by
adding the following as Section 13(d) of the Plan:
     13.(d) Restrictions on Adjustments. In no event shall the adjustments
described above, whether mandatory or discretionary, be made so as to change the
time or form of payment under an Award that provides for deferred compensation
within the meaning of Code Section 409A and the regulations promulgated
thereunder.
     4. Section 14 of the Plan is hereby further amended to restrict discretion
to change the time or form of payment of any deferred compensation that is
subject to Section 409A by deleting Section 14(c) in its entirety from the Plan
and substituting in lieu thereof the following:

2



--------------------------------------------------------------------------------



 



     14.(c) Compliance with Code Section 409A. It is intended that this Plan, as
written and in operation, will be exempt from Code Section 409A. For purposes of
determining whether Awards may be payable to a Participant in compliance with
Code Section 409A, the Participant’s Termination will be considered as having
occurred for purposes of the Plan if the parties reasonably anticipate either
(i) that Participant will no longer perform any services for the Company or a
Subsidiary or (ii) that the level of bona fide services performed for the
Company or a Subsidiary (whether as an Employee, Consultant or Director ) will
permanently decrease to no more than 20% of the average level of bona fide
services performed by Participant over the immediately preceding 36-month period
(or the full period of services if Participant has been providing services to
the Company and its Subsidiaries for less than 36 months). Notwithstanding the
foregoing, if payment of any Award is deemed to be “nonqualified deferred
compensation” under Section 409A, and if the Participant is a “specified
employee” within the meaning of Code Section 409A(a)(2)(b)(i), the payment
schedule for Awards shall be modified or adjusted to provide that no payments
shall be made until the expiration of six (6) months following the date of
Termination or Change in Control. In the event that payments are so delayed, a
lump sum payment of the accumulated unpaid amounts attributable to the six
(6) month period shall be made to Participant on the first day of the seventh
month following the date of Termination or Change in Control. This six month
delay shall not apply to any Awards which are not subject to the requirements of
Section 409A of the Code by reason of their being separation pay upon an
involuntary separation from service and their meeting the requirements and
limitations of the regulations under the above referenced Code section. In no
event shall the aggregate amount of Awards be reduced as a result of such
modification or adjustment.
     Notwithstanding the foregoing, the Committee shall not be granted and shall
not exercise any discretion otherwise provided under the Plan to change the time
or form of payments to Participants with respect to Awards that provide for
deferred compensation within the meaning of Code Section 409A and the
regulations promulgated thereunder. The terms of the Plan and any related
Agreements with respect to Awards that provide for deferred compensation within
the meaning of Code Section 409A and the regulations promulgated thereunder
shall be interpreted by the Committee as necessary to comply with Code
Section 409A.
     5. This Amendment is effective as of March 3, 2010. Except as amended
hereby, terms and provisions of the Plan shall continue in effect and are hereby
ratified and approved in all respects. The Plan may be restated in its entirety
for convenience in order to reflect in a single document the terms and
conditions of the Plan as amended hereby .
     This Amendment was adopted and approved by the Board of Directors of the
Company in accordance with Section 14(k) of the Plan at the meeting of the Board
of Directors held on March 3, 2010. Shareholder approval of the Amendment is not
required because the Amendment does not amend the material terms of the Plan for
purposes of

3



--------------------------------------------------------------------------------



 



Section 162(m) of the Code and does not constitute a material revision to the
Plan for purposes of Section 303A.08 of the New York Stock Exchange Listed
Company Manual.

4